            Case 1:20-cv-00698-LGS Document 67 Filed 12/07/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATHANIEL GARRETT DENNISON

                           Plaintiff,                        Case No.: 1:20-CV-00698 (LGS)

      - against –
                                                             DECLARATION OF
                                                             JAMES H. FREEMAN
STORYFUL AMERICAS, LLC

                               Defendant.



JAMES H. FREEMAN, under the penalty of perjury, declares:

       1.       I am counsel of record for plaintiff Nathaniel Garrett Dennison (“Dennison”),

having filed a notice of appearance with the Court on December 2, 2020.

       2.       I am an associate and employee of Liebowitz Law Firm, PLLC (“LLF”) and am

admitted to practice law in this District and in the State of New York.

       3.       I submit this declaration in support of my motion to withdraw as Dennison’s

counsel of record under L.R. 1.4; for an Order directing the Clerk of Court to amend the docket

so as to designate LLF as an interested party in this action and to permit me to remain as counsel

on behalf of LLF; and for an Order providing that this Court will retain jurisdiction to enforce

the terms of the fully executed Settlement Agreement b/w Dennison and Defendant Storyful

Americas, LLC (“Defendant”).

Dennison’s Letter of Engagement with LLF

       4.       On or about January 17, 2019, Dennison entered into a letter of engagement to

retain the legal services of LLF. The letter of engagement was duly executed by Dennison and

was also signed by “Richard P. Liebowitz, Esq.” on LLF’s behalf. The letter of engagement

expressly provides for a contingency fee arrangement whereby Dennison agreed to compensate
            Case 1:20-cv-00698-LGS Document 67 Filed 12/07/20 Page 2 of 5




LLF based on a fixed percentage of any recovery obtained “by lawsuit, settlement or otherwise”,

after the deduction of any “fees, expenses or disbursements properly chargeable to the

enforcement of the claim or prosecution of the action.”

       5.       In the alternative, LLF has the contractual option to seek quantum meruit under

certain circumstances, in an amount determined by the Court. The letter of engagement also

provides that LLF employs “associate attorneys”, who may be compensated at a specified hourly

rate. I have reviewed a copy of that agreement and am familiar with its contents.



Commencement of Action and Settlement in Principle

       6.       On January 27, 2020, Dennison initiated this action through LLF’s filing of a one-

count complaint for copyright infringement. [Dkt. #1]

       7.       On July 14, 2020, Mr. Liebowitz, acting on behalf of Mr. Dennison, filed a Notice

of Settlement with the Court indicating that the parties had reached a settlement in principle.

[Dkt. #43]

       8.       On July 16, 2020, the Court dismissed the action, adjourned all pending dates, and

provided the parties a 30-day deadline to re-open the case. [Dkt. #44]

       9.       On August 17, 2020, upon Dennison’s request, the Court extended the deadline to

finalize the settlement through October 1, 2020. [Dkt. #47]

       10.      On October 7, 2020, after the parties were unable to consummate the settlement,

the Court denied Dennison’s request for an additional extension of time, re-opened the case and

entered an Amended Scheduling Order [Dkt. #s 51, 52]

       11.      On October 22, 2020, the Court referred the matter to the Magistrate Judge for

purposes of settlement. [Dkt. #58]




                                                 2
          Case 1:20-cv-00698-LGS Document 67 Filed 12/07/20 Page 3 of 5




Formal Execution of the Settlement Agreement

       12.     On November 23, 2020, Dennison executed the parties’ Settlement Agreement by

affixing his signature to the document via HelloSign. Attached as Exhibit A is a true and correct

copy of Dennison’s signature page and the audit trail generated by Hellosign.

       13.     Before Mr. Liebowitz caused the Settlement Agreement to be uploaded to

Hellosign, Dennison e-mailed Mr. Liebowitz stating “Lets get it signed and get this off of my

plate.” I have seen a copy of this e-mail and am familiar with its contents.

       14.     On November 25, 2020, the S.D.N.Y. Grievance Committee entered an order that

subjected Mr. Liebowitz to an interim suspension pending further hearing. The interim

suspension order took effect that same day.

       15.     On November 30, 2020, Dennison e-mailed Mr. Liebowitz, indicating that he was

traveling in Southern Mexico, and asked how LLF was going to transmit the settlement proceeds

to Dennison. Mr. Liebowitz did not respond. I have seen a copy of this e-mail and am familiar

with its contents.

       16.     On December 2, 2020, defense counsel contacted me and asked whether LLF had

authority to process the settlement payment and sign a stipulation of dismissal on Dennison’s

behalf. After verifying that Dennison had signed the Settlement Agreement, I indicated that LLF

was authorized to receive the settlement proceeds, that I would file a notice of appearance, and

file a stipulation of dismissal on Dennison’s behalf.

       17.     Before filing a notice of appearance, I asked defense counsel to transmit a fully

executed copy of the Settlement Agreement. Attached hereto as Exhibit B is a true and correct

copy of the e-mail transmitted by defense counsel, followed by the fully executed signature page

included in the attachment.




                                                 3
          Case 1:20-cv-00698-LGS Document 67 Filed 12/07/20 Page 4 of 5




Notice of Appearance, Service of the Court’s Order, and Termination by Dennison

       18.     On December 2, 2020, after receiving a copy of the fully executed settlement

agreement, I filed a notice of appearance with the Court on behalf of Dennison for the limited

purpose of filing a stipulation of dismissal once the settlement proceeds had been received.

       19.     On December 3, 2020, the Court entered an Order terminating Mr. Liebowitz as

counsel and directing me to serve a copy of the Order on Dennison. [Dkt. # 62]. That same day,

I caused Dennison to be served via e-mail with a copy of the Court’s Order, dated December 3,

2020. [Dkt. #63] A certificate of service was filed with the Court on December 7, 2020 [Dkt.

#64]

       20.     On December 3, 2020, I also transmitted a copy of the fully executed Settlement

Agreement to Dennison via e-mail and indicated that payment was forthcoming.

       21.     In response to the service of the Court’s Order and transmission of the fully

executed Settlement Agreement, Dennison notified me via email on December 4, 2020 that LLF

had been released and that I did not have authority to appear on his behalf. He also indicated that

he intended to retain substitute counsel in order to challenge the enforceability of the fully

executed Settlement Agreement.

       22.     That same day, on December 4, 2020, I emailed defense counsel and notified

them to stop payment on grounds that LLF was no longer authorized to represent Dennison or

otherwise receive proceeds on his behalf. Attached as Exhibit C is a true and correct copy of the

12/4/20 email I transmitted to defense counsel.

       23.     The next business day, December 7, 2020, I filed this motion to withdraw as

Dennison’s counsel, which complies with L.R. 1.4 and section III.A.3 of the Court’s Individual

Rules and Procedures for Civil Cases.




                                                  4
         Case 1:20-cv-00698-LGS Document 67 Filed 12/07/20 Page 5 of 5




       24.     During the three business days in which I appeared before the Court as counsel

for Dennison, I did not file any documents on his behalf nor accept any proceeds or other

monies. The actions I took consisted of receiving and transmitting a fully executed copy of the

Settlement Agreement, causing the Court’s 12/3/20 Order to be served upon Dennison, and

notifying defense counsel to stop payment on 12/4/20 in light of LLF’s termination that day.

       25.     Dennison did not discharge LLF for good cause given that he voluntarily signed

the Settlement Agreement on November 23, 2020 and was eager to receive the settlement

proceeds as of November 30, 2020.

Application for Attorneys’ Charging Lien

       26.     Pursuant to L.R. 1.4, LLF respectfully seeks a charging lien on grounds that it has

a contractually-defined economic interest in any proceeds derived from the fully executed

Settlement Agreement.

       27.     In the event the Settlement Agreement is set aside, then LLF has a contractual

interest in the proceeds of any future settlement or judgment and may also elect to claim its

attorneys’ fees and chargeable costs on the basis of quantum meruit, either by contract or under a

theory of unjust enrichment.


Dated: Valley Stream, New York
Executed this 7th Day of December, 2020



                                                             /s/jameshfreeman/
                                                             James H. Freeman
                                                             Liebowitz Law Firm, PLLC




                                                 5
